DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on June 29, 2022 has been entered. Claims 1-8 and 10-20 are currently pending. Applicant’s amended claims are addressed herein below. 

Examiner’s Note
3.	Attorney of record didn’t provide any contact information. The Examiner called the Attorney’s general office/law-firm number and found out that this Attorney does not have a voicemail. The Examiner had to leave message on another Attorney’s voicemail as directed by his law-firm, but there is no response/call back. Therefore, the Examiner is unable to set up an interview to discuss this case with the Attorney. 

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “acting region” (claims 1, 19, and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The disclosure is objected to because of the following informalities: 
Originally filed specification recites, “an acting region of the fingers” ([0140]); “the acting region of the hand” ([0149]); “the control unit fixes a part of the hand as the acting region” and “the control unit fixes, as the acting region, at least one of a tip of any one of multiple fingers” ([0207]).  From these paragraphs, it seems that a particular region (e.g., a fingertip) of the “operating body part” (e.g., finger or hand) is designated as the “acting region”, i.e., the “acting region” in on the “operating body part” as claimed (newly added limitation) in lines 8-9 of claim 1. 
However, paragraphs [0007] – [0010] contradict with the above paragraphs [0140], [0149], and [0207]. The paragraphs [0007] – [0010] state that fixing an acting region on which the operation by the operating body part acts, i.e., the “operating body part” is on the “acting region”. This is inconsistent with paragraphs [0140], [0149], and [0207]. 
Also note that Fig. 2 shows the “operating body part” (Fig. 2(H1 or H2): finger or hand) and operation surface (Fig. 2(21): top surface, see [0021]), but “acting region” is not shown with any reference number. 
The specification must provide clear description of an “acting region”. The original specification should be reviewed thoroughly and appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-4 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (US 20150309584). 

As to claim 1, Kawai discloses an information processing apparatus (Fig. 1) comprising: 
a control unit (Fig. 1(1): processing device) configured to:
determine, based on shape information of an operating body part (Fig. 1(4), Fig. 7(4): indicator (finger or forefinger)) that performs an operation in an acting region (Fig. 7: operation area, for example, tip of the thumb), a specific area range on an operation surface ([0068]: boundary of the operable space) on which the operation is executed by the operating body part ([0050], [0068], [0070]: tip of the forefinger 4 touches the tip of the thumb as shown in Fig. 7(sixth shape)), wherein 
the acting region (Fig. 7: operation area, for example, tip of the thumb) is a region, on the operating body part (Fig. 1(4), Fig. 7(4): indicator (finger or forefinger)), corresponding to the specific area range on the operation surface ([0068]: boundary of the operable space), and 
 the shape information is acquired from a captured image (Fig. 7, [0070], [0072]); and 
set a parameter for determination of the operation in the acting region (Figs. 8-10, 25-26, 33, [0074] – [0075]: selectable fixation space, [0203]: setting of threshold values for determining an operable space), wherein 
the parameter is a threshold value of a distance (Fig. 33, [0207]: distance in Z-direction) between the acting region (Fig. 7: operation area, for example, tip of the thumb) and the operation surface ([0068]: boundary of the operable space) at a time when the operation is executed in the acting region (Figs. 25-26, 29, 33), and 
the parameter is set based on the shape information (Figs. 25-26, 33, [0218]: threshold values can be set on the basis of a point in time at which the shapes of the indicator 4 (finger or forefinger) are switched).  

As to claim 2, Kawai teaches the information processing apparatus according to claim 1, further comprising: an operation recognition unit configured to recognize a type of the operation, based on the shape information (Figs. 8-10); and
the control unit is further configured to: 
determine the acting region based on the recognized type of the operation (Fig. 7, [0071]: the indication point of the operation shape is assumed to be a gravity center of the indicator 4 (finger or forefinger)); and 
set the parameter based on the recognized type of the operation (Figs. 25-26, 33, [0218]: threshold values can be set on the basis of a point in time at which the shapes of the indicator 4 (finger or forefinger) are switched).  

As to claim 3, Kawai teaches the information processing apparatus according to claim 2, wherein the operating body part comprises a site of a user's body (Fig. 1(4), Fig. 7(4): indicator (finger or forefinger)).  

As to claim 4, Kawai teaches the information processing apparatus according to claim 3, wherein the operating body part comprises a user's hand (Fig. 1(4), Fig. 7(4): indicator (finger or forefinger)), and 
the operation recognition unit is further configured to recognize the type of the operation based on a shape of the hand indicated by the shape information (Figs. 25-26, 33, [0218]: threshold values can be set on the basis of a point in time at which the shapes of the indicator 4 (finger or forefinger) are switched), and 
the control unit is further configured to determine at least a part of the user’s hand (Fig. 1(4), Fig. 7(4): indicator (finger or forefinger)) as the53 SYP330547WO01acting region (Fig. 7: operation area, for example, tip of the thumb, [0050], [0068], [0070]: tip of the forefinger 4 touches the tip of the thumb as shown in Fig. 7(sixth shape)).  

As to claim 13, Kawai teaches the information processing apparatus according to claim 4, wherein the operation further includes a turn operation (Fig. 10: rotation, Fig. 25). 

As to claim 14, Kawai teaches the information processing apparatus according to claim 13, wherein the control unit (Fig. 1(1): processing device) is further configured to determine the acting region, at least one of a line segment between tips of two fingers of the user’s hand, a line segment between a tip of any one of fingers and a wrist of the user’s hand, or a line segment between a tip and a base of any one of fingers of the user’s hand (Figs. 23-26, [0050], [0068], [0070]: tip of the forefinger 4 touches the tip of the thumb as shown in Fig. 7(sixth shape)).  

As to claim 15, Kawai teaches the information processing apparatus according to claim 14, wherein the control unit (Fig. 1(1): processing device) is further configured to set the parameter, a multiple of a55SYP330547WO01 turn angle of the acting region at a time when a turn of the acting region about a normal direction of the operation surface acts on the operation surface (Fig. 10: rotation, Fig. 25, [0164]).  

As to claim 16, Kawai teaches the information processing apparatus according to claim 1, wherein the control unit (Fig. 1(1): processing device) is further configured to determine the acting region based on the shape information and posture information of the operating body part, wherein the posture information is acquired from the captured image (Figs. 25-26, 33, [0218]: threshold values can be set on the basis of a point in time at which the shapes of the indicator 4 (finger or forefinger) are switched), and 
set the parameter based on the shape information and the posture information of the operating body part (Figs. 25-26, 33, [0218]: threshold values can be set on the basis of a point in time at which the shapes of the indicator 4 (finger or forefinger) are switched).  

As to claim 17, Kawai teaches the information processing apparatus according to claim 1, further comprising: an execution control unit (Fig. 1(1): processing device)  configured to control execution of processing based on the operation in the acting region, wherein processing is based on the parameter (Figs. 25-26, 33, [0218]: threshold values can be set on the basis of a point in time at which the shapes of the indicator 4 (finger or forefinger) are switched).  

As to claim 18, Kawai teaches the information processing apparatus according to claim 17, wherein the execution control unit (Fig. 1(1): processing device) is further configured to control a display (Fig. 1(3), Fig. 25(3)) according to the operation in the acting region, based on the parameter (Figs. 25-26, 33, [0218]: threshold values can be set on the basis of a point in time at which the shapes of the indicator 4 (finger or forefinger) are switched).  

As to claim 19, it is the operation performed by the apparatus of claim 1. Please see claim 1 for detail analysis. 
 
As to claim 20, it is a non-transitory computer program stored in a medium that causes the apparatus of claim 1 to perform its function. Please see claim 1 for detail analysis. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 5-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20150309584) in view of Pinault et al. (US 20150153833).

As to claim 5, Kawai teaches the information processing apparatus according to claim 4, wherein the operation includes a gesture operation (Fig. 7, [0003]: gesture).  
Kawai does not expressly teach a touch operation. 
Pinault teaches a touch operation ([0053] – [0054]: touch screen). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawai’s information processing apparatus by incorporating Pinault’s idea of including a touch screen in order to improve gesture recognition. 

As to claim 6, Kawai (as modified by Pinault) teach the information processing apparatus according to claim 5, wherein the control unit is further configured to  determine the acting region, at least one of a tip of any one of multiple fingers of the user’s hand, a center of gravity of the fingers of the user’s hand, or a center of gravity of the user’s hand (Kawai: Fig. 7, [0071]: the indication point of the operation shape is assumed to be a gravity center of the indicator 4 (finger or forefinger), Pinault: [0038], [0051], [0059]: finger tips, hand tips, center of mass of the hand, or palm center).  

As to claim 7, Kawai (as modified by Pinault) teach the information processing apparatus according to claim 6, wherein the control unit is further configured to set the parameter, a valid range where the operation is executed in the acting region on the operation surface (Kawai: Figs. 8-10, 25-26, 33, [0074] – [0075]: selectable fixation space, [0203]: setting of threshold values for determining an operable space, Pinault: Fig. 3a-3f, [0098], [0109]).  

As to claim 8, Kawai (as modified by Pinault) teach the information processing apparatus according to claim 7, wherein the valid range includes an area range on the operation surface (Kawai: Figs. 8-10, 25-26, 33, [0074] – [0075]: selectable fixation space, [0203]: setting of threshold values for determining an operable space).  

As to claim 10, Kawai (as modified by Pinault) teach the information processing apparatus according to claim 4, wherein the operation further includes a dragging operation (Pinault: [0049]: drag).  

As to claim 11, Kawai (as modified by Pinault) teach the information processing apparatus according to claim 10, wherein the control unit is further configured to determine the acting region, at least one of a tip of any one of multiple fingers of the user’s hand, a center of gravity of the fingers of the user’s hand, or a center of gravity of the hand (Kawai: Fig. 7, [0071]: the indication point of the operation shape is assumed to be a gravity center of the indicator 4 (finger or forefinger), Pinault: [0038], [0051], [0059]: finger tips, hand tips, center of mass of the hand, or palm center).  

As to claim 12, Kawai (as modified by Pinault) teach the information processing apparatus according to claim 11, wherein the control unit is further configured to set the parameter, a movement distance of the acting region at a time when the operation in the acting region starts to act on the operation surface (Kawai: Figs. 25-26, 29, 33, [0218]: threshold values can be set on the basis of a point in time at which the shapes of the indicator 4 (finger or forefinger) are switched, Pinault: Fig. 3a-3f, [0098], [0109]).  


Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1-8 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628